IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO. 15-1008
                                         444444444444

                       CITY OF RICHARDSON, TEXAS, PETITIONER,
                                                 v.


             ONCOR ELECTRIC DELIVERY COMPANY LLC, RESPONDENT
            4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444

                                          JUDGMENT

       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the Fifth District, and having considered the appellate record, briefs, and
counsel’s argument, concludes that the court of appeals’ judgment should be reversed and the trial
court’s judgment should be reinstated.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:
               1)      The court of appeals’ judgment is reversed;

               2)      Judgment is rendered that the trial court’s judgment is reinstated; and

               3)      The City of Richardson shall recover, and Oncor Electric Delivery Company
                       LLC shall pay, the costs incurred in this Court and in the Court of appeals.

       Copies of this Court’s judgment and opinion are certified to the Court of Appeals for the
Fifth District and to the 134th District Court of Dallas County, Texas, for observance.

                        Opinion of the Court delivered by Justice Green.

                       Justice Blacklock did not participate in the decision.

                                         February 2, 2017
                                           **********